ACCEPTED
                                                                       03-13-00790-CV
                                                                               8070194
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                 12/3/2015 11:26:05 AM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                  No. 03-13-00790-CV

                                                      FILED IN
              IN THE   COURT OF APPEALS        3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                                               12/3/2015 11:26:05 AM
          FOR THE THIRD DISTRICT OF TEXAS          JEFFREY D. KYLE
                                                        Clerk

                   AUSTIN, TEXAS

   T.   MARK ANDERSON, AS CO-EXECUTOR OF THE
   ESTATE OF TED M. ANDERSON, AND CHRISTINE
ANDERSON, AS CO-EXECUTOR OF THE ESTATE OF TED
                   M. ANDERSON

                           V.

  RICHARD T. ARCHER, DAVID R. ARCHER, CAROL
 ARCHER BUGG, JOHN V. ARCHER, KAREN ARCHER
          BALL, AND SHERRI ARCHER

         OPPOSED MOTION FOR LEAVE TO FILE
              CROSS—APPELLEES’ BRIEF
                                Scott R. Kidd
                                State Bar No. 11385500
                                512-330-1713
                                scott@kidd1awaustin.com
                                Scott V. Kidd
                                State Bar No.   24065556
                                512-542-9895
                                svk@kiddlaWaustin.com
                                KIDD LAW FIRM
                                819 West   11th Street
                                Austin,   TX
                                           78701
                                512-330-1709 (fax)
        Come now appelllants T. Mark Anderson and             Christine Anderson,

as Co-Executors of the Estate of           Ted Anderson,   ("the Andersons”)      and

file this   motion for leave to file their Cross-Appellees’     Brief.


        This appeal      was    perfected by T.    Mark Anderson and         Christine

Anderson on November            8,   2013, and they ﬁled their appellants’ brief on

November       6,   2014. The Appellees ("the Archers")      filed their Appellees'


Brief   on February      6,   2105, and included in that brief were two cross-

points.     The Andersons’ response          to those cross-points   was due    to   be

ﬁled on or before March         9,   2015. The Andersons received extensions of

time to     file   that response on several occasions, the last being due on

May8, 2015. No response was filed by that date.

        On August       28, 2015, the Andersons’ attorney, Gerald McFarlen,

filed   a motion to withdraw from representing the Andersons in this

appeal.      The grounds       listed   by Mr. McFarlen were that        his physical,

mental or psychological condition due to his medical issues materially

impaired his fitness to represent the Archers           in this appeal.    The court

granted that motion on September 2, 2015.
       The undersigned attorney ﬁled a motion                          to substitute as the

attorney for the Andersons on              November        6,    2015. This court granted

that motion on     December        1,   2015.

       This motion seeks leave to ﬁle a Cross-Appellees' Brief in

response to the two cross-points in the Archers’                        brief.    The Archers

tender their Cross-Appellees' Brief with the                    filing of this   motion. Good

cause exists for granting leave to ﬁle this brief since, as noted in Mr.

McFarlen’s motion to withdraw and his verification of that motion, his

medical condition kept him from properly representing the interests of

the Andersons in this appeal. The Court will benefit from the filing of

this brief since the court will         have before   it   the argument and authority

contrary to the positions taken by the Archers so that the court can

properly reach a decision on those points. No harm can result from the

granting of this motion. While this appeal was previously set for oral

argument, the court granted the Andersons‘ motion for continuance as

to that setting,   and   it is   not presently set for oral argument. Therefore,

no delay will occur due to the granting of this motion.

      Wherefore, the Andersons pray that the court grant this motion

and grant leave to file their Cross-Appellees'             Brief.
                                          KIDD LAW FIRM
                                          819 West 11th Street
                                          Austin, TX 78701



                                                                 4%
                                           512-330-1709        (fax)    ‘


                                                           ,

                                           Scott R. Kidd
                                           State Bar No.   11385500
                                           512-330-1713
                                           scott@kidd1awaustin.com
                                           Scott V. Kidd
                                           State Bar No. 24065556
                                          512-542-9895
                                          svk@kidd1awaustin.com

                         Certiﬁcate of Conference

     Appellees’ counsel   was consulted concerning    this     motion and     is
opposed to the motion.


                                          Scétt R. Kidd

                          Certiﬁcate of Service

     A copy of this   motion was served on Laurie   Ratliff    by   fax this 3rd
day of December, 2015.


                                          Scott R. Kidd